Citation Nr: 0107869	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether a bar exists to the payment of benefits based on 
the claimant's discharge from military service on November 
22, 1988.

2.  Whether the claimant is entitled to health care benefits 
under Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


REMAND

The appellant entered a four-year period of enlistment in 
November 1983.  He was discharged prior to the expiration of 
his four-year obligation under other than honorable 
conditions.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Review of the record reveals that the RO originally 
determined that the appellant was ineligible for VA benefits, 
to include Chapter 17 health care benefits, by means of an 
administrative decision dated in August 1989.  At that time, 
the RO cited the provisions of 38 C.F.R. § 3.12(c)(6) in 
determining that the appellant was barred from receiving VA 
benefits due to a period of absence without leave (AWOL) for 
a period greater than 180 days.  The RO's May 1999 decision, 
from which this appeal ensues, was based upon its prior 
August 1989 decision.  For reasons discussed below, the Board 
finds that the wrong standard may have been applied in 
adjudicating the claims on appeal.

A claimant who is discharged under conditions other than 
dishonorable may be barred from receiving VA benefits under 
certain specified conditions.  See generally 38 U.S.C.A. 
§ 5303 (West 1991).  Included among the specified conditions 
is discharge or dismissal by reason of a general-court 
martial, or on the basis of being AWOL from a continuous 
period of at least 180 days if such person was discharged 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 5303(a) (West 1991); 38 C.F.R. § 3.12(c)(2), (c)(6) (2000).  
Additionally, a discharge or release from service under other 
than honorable conditions may be deemed to have been under 
dishonorable conditions if such discharge was issued for 
willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4) 
(2000).  There are, however, exceptions to the above-
mentioned bars.  See generally 38 U.S.C.A. § 5303(a), (b) 
(West 1991); 38 C.F.R. § 3.12(b) (2000).

Briefly summarized, the appellant's service personnel records 
show that he entered active duty on November 25, 1983 for a 
four-year enlistment.  In January and February 1987, he 
tested positive for marijuana usage following random drug 
screenings.  He received non-judicial punishment (NJP) which 
consisted of 45 days of restriction, 45 days of extra duty, 
reduction in rate and forfeiture.  In March 1987, he received 
NJP for disrespect to a superior commissioned officer.  He 
went AWOL from July 1, 1987 to March 13, 1988.  He pled 
guilty to the AWOL charge during an April 1988 special 
courts-martial.  He was sentenced to a reduction in pay grade 
and confinement for a period of 31 days.  

On November 1, 1988, the Commanding Officer from the 
Transient Personnel Unit at Norfolk, Virginia recommended to 
the Naval Military Personnel Command (NMPC) that the 
appellant be administratively discharged by reason of 
"[m]isconduct due to commission of a serious military 
offense and misconduct due to drug abuse as evidenced by 
service record entries."  The supporting authority was cited 
as Naval Military Personnel Manual (MILSPERSMAN) 3630600 
(Separation of Enlisted Members by Reason of Misconduct) and 
3630620 (Separation of Enlisted Members by Reason of 
Misconduct Due to Drug Abuse).  The summary of offenses 
included the following:

1) a "UA" from the time period from July 1, 1987 
to March 13, 1988;
2) Wrongful use of marijuana on or about February 
10, 1988 through February 20, 1987;
3) Disrespect to a superior commissioned officer 
on or about March 11, 1987; and
4) Wrongful use of a controlled substance on or 
about February 20, 1987.

A November 9, 1988 transmittal sheet from NMPC notified the 
Commander of Naval Personnel in Washington, D.C., that the 
appellant was being administratively discharged under 
MILSPERSMAN 3630620.  A subsequent cover sheet letter from 
the Naval Military Personnel Command in Washington, D.C., 
dated on April 18, 1989, checked off a box which indicated 
that the appellant's discharge under other than honorable 
conditions was by reason of misconduct due to drug abuse.  
Available boxes for reasons of "Prolonged UA" or other than 
honorable discharge due to court-martial were left blank.  
The appellant's Department of Defense Form 214 (DD 214) 
indicates that he was separated due to "MISCONDUCT-DRUG 
ABUSE - {USE}" under the authority of "MILSPERSMAN 
3630620."

The records show that the appellant's Commanding Officer 
identified his period of AWOL as one of the reasons for 
recommending an administrative discharge.  However, the 
official reason for discharge, as identified by NMPC 
notification, the letter from Naval Military Personnel 
Command in Washington, D.C., and the DD 214, was by the sole 
authority of MILSPERSMAN 3630620 (Separation of Enlisted 
Members by Reason of Misconduct Due to Drug Abuse).  The 
language of "by reason" in 38 C.F.R. § 3.12(c)(6) seems to 
be limited to the officially cited reason for discharge 
rather than the reasons underlying the initial 
recommendation.  

A discharge or release from service under other than 
honorable conditions may be deemed to have been under 
dishonorable conditions if such discharge was issued for 
willful and persistent misconduct.  38 C.F.R. § 3.12(d) 
(2000).  The RO has not considered this provision, or any 
other potentially applicable provisions, in adjudicating this 
claim, and must do so prior to any further review by the 
Board.  See Bernard, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

The Board next notes that the RO's initial administrative 
decision in August 1989 was issued in connection with an 
application of loan guaranty benefits.  An administrative 
decision concerning veteran status is subject to finality.  
D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. Apr. 7, 
2000).  See also Trilles v. West, 13 Vet.App. 314 (2000).  An 
August 7, 1989 internal memorandum (VA Form 3232) reveals 
that the RO informed the Loan Guaranty Officer of its August 
1989 decision and, presumably, the appellant became aware of 
this decision through denial of that claim.  However, the 
record does not reflect that the appellant was sent notice.  
The RO should also address the finality of the August 1989 
decision.

Finally, the Board further notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist for all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
On remand, the RO should consider whether any additional 
notification or development action is required under the 
VCAA.  The Board defers consideration of the claim for health 
care benefits under Chapter 17 at this time.

Accordingly, this case is REMANDED for the following:

1.  The RO should determine whether the 
appellant was notified of its August 1989 
administrative decision concerning the claims on 
appeal and adjudicate whether finality attaches 
to that decision. 

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with 
and satisfied.  For further guidance on the 
processing of this case in light of the changes 
in the law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently provided 
by VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

3.  The RO should determine whether there is 
other documentation that reflects that the 
appellant was, in fact, discharged by reason of 
AWOL.  In the alternative, the RO should 
determine whether there are other statutory or 
regulatory bars to benefits.

4.  Following completion of the above, the RO 
should readjudicate the claims on appeal in 
accordance to the Board's discussion above.  If 
the benefits sought on appeal remain denied, the 
appellant and his representative should be 
provided with an SSOC.  
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


